United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert A. Taylor, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-489
Issued: April 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant, through her attorney, filed a timely appeal of a July 2,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she was
disabled beginning December 1, 2000 due to her accepted conditions of chondromalacia of the
right knee and tendinitis of the right shoulder.
On appeal, counsel argued that Dr. Gerard L. Murtagh, a Board-certified orthopedic
surgeon’s, December 19, 2009 report was sufficient to require additional development by
OWCP. He also protested OWCP’s statement that this report was not rationalized.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 22, 2003 appellant, then a 41-year-old city carrier, filed an occupational disease
claim alleging that she developed chondromalacia and synovitis of the right knee, lateral
epicondylitis of the right elbow and tendinitis of the right shoulder in the performance of duty.
She indicated that she first became aware of her condition on January 4, 2002 and first attributed
her conditions to her employment on that date. On the reverse of the form, appellant’s
supervisor indicated that appellant opted for disability retirement on November 30, 2000.2
In a report dated March 12, 2004, Dr. Murtagh diagnosed osteochondral defect and loss
of articular cartilage in the right knee with resulting arthroscopy on February 21, 2002. He
diagnosed rotator cuff tendinitis, bursitis, inflammation and impingement in the left shoulder.
Dr. Murtagh stated that appellant could not perform her duties as a letter carrier due to her right
knee condition. On March 18, 2004 he stated that it was possible that her job aggravated her
osteochondral lesion. Dr. Murtagh also stated, “The rotator cuff tendinitis very well could have
had its etiology and irritation and inflammation progression due to her job duties as a mail
carrier.”
By decision dated June 2, 2004, OWCP accepted appellant’s claim for aggravation
chondromalacia and right shoulder tendinitis.
On June 12, 2004 appellant filed a claim for compensation from December 1, 2000.3 By
decision dated September 29, 2004, OWCP denied her claim for compensation.
In a letter dated May 21, 2007, OWCP noted that appellant requested disability
compensation beginning January 4, 2002. It stated that she voluntarily retired and took disability
retirement effective December 1, 2000. OWCP informed appellant of her obligation to submit a
comprehensive medical report supporting her claim for disability.
Appellant submitted a report dated June 20, 2007 from Dr. Murtagh stating that he treated
appellant for right knee symptoms beginning in January 2000 and that she underwent an
arthroscopic debridement on February 21, 2002. Dr. Murtagh stated, “[Appellant] did ultimately
have to take retirement from her previous position due to inability to perform tasks and duties
required as it related to her job as a letter carrier due to the osteochondral involvement in her
right knee.” By decision dated July 31, 2007, OWCP denied her claim for compensation finding
that she had not submitted the necessary medical evidence to meet her burden of proof.
Appellant requested reconsideration on September 26, 2007 and submitted medical
evidence. In a report dated September 17, 2007, Dr. Murtagh stated that she had an
osteochondral lesion of the left knee in November 2000 and required arthroscopic surgery in
2

The record indicates that appellant opted for disability retirement due to endometriosis as well as the presence of
degenerative symptomatology of knees and shoulders.
3

On June 12, 2004 appellant requested a schedule award. On August 26, 2005 OWCP granted her a schedule
award for 11 percent impairment of her right lower extremity. On February 23, 2006 appellant filed reconsideration
of the August 26, 2005 decision requesting an increase in her schedule award. By decision dated October 26, 2006,
OWCP denied appellant’s claim for an increased schedule award.

2

February 2002. He opined that appellant was currently totally disabled as she could not stand,
walk, twist, stoop, squat, bend or perform the tasks and duties required due to the osteochondral
lesion. On January 19, 2000 Dr. Murtagh noted her right shoulder, right elbow and right knee
conditions. He stated that appellant had increasing symptoms over the last two months.
Dr. Murtagh diagnosed inflammation of the right shoulder, lateral epiconylitis of the right elbow,
mild chondromalacia and inflammation of the right knee. He stated that appellant should
continue her full activities. On July 22, 2004 Dr. Murtagh stated that he planned to proceed with
arthroscopy and debridement for the right knee. By decision dated December 10, 2007, OWCP
reviewed the merits, but denied modification of its prior decisions finding that appellant had
failed to submit the necessary medical opinion evidence to establish disability due to her
accepted conditions beginning December 1, 2000.
Appellant requested reconsideration on December 8, 2008 through counsel submitting
narrative statements. On December 31, 2007 Dr. Murtagh repeated his September 17, 2007
report. By decision dated December 23, 2008, OWCP reviewed the merits and denied
modification of appellant’s claim.
Appellant, through counsel, requested reconsideration on December 22, 2009. On
June 18 and July 16, 2009 Dr. Murtagh evaluated her right knee and diagnosed bilateral/lateral
epicondylitis of the elbows of minimal involvement and right knee contusion with medial
femoral condylar chondral lesion. On August 13, 2009 he recommended osteochondral grafting
procedure. In a report dated December 16, 2009, Dr. Murtagh reviewed appellant’s medical
history and diagnosed right knee chondromalacia, chronic right shoulder tendinitis and chronic
right elbow lateral epicondylitis. He reviewed her date-of-injury positions description and stated,
“By December 2000, I advised her that she needed to go on disability. In my opinion,
[appellant] has not been able to work as a U.S. Postal Service City Carrier since
December 1, 2000.” Dr. Murtagh stated:
“With respect to [appellant’s] shoulder, the [magnetic resonance imaging scan] on
September 11, 2000, a short two months before she was forced to stop work,
demonstrated changes consistent with a tendinosis of the supraspinatus tendon
and fraying or tearing of the superior labrum. Significant joint effusion was also
present. Even absent the physical demands placed on [appellant] right elbow and
right shoulder once she stopped work in December 2000, her accepted right
shoulder and right elbow conditions did not markedly improve, supporting my
opinion that those conditions became chronic while she was working. Given
those chronic conditions, she has not been able to perform the repetitive reaching,
particularly above the shoulder reaching, required to case, pull down, deliver and
pick up mail. Since December 2000, [appellant] has been unable to carry a
mailbag on her right shoulder. Certainly, when viewed in conjunction with her
right knee accepted condition, [she] has been disabled from performing her job as
a postal employee since December 1, 2000.”
In regard to appellant’s right knee condition Dr. Murtagh stated:
“Given [appellant’s] permanent right knee aggravated chondromalacia, since
December 2000 she has not been able to stand for more than [two] hours, walk for

3

more than 100 feet, drive a vehicle, particularly not a jeep for more than [four]
hours or climb stairs for more than 2 flights. With her right knee, she is limited to
lifting no more than 40 pounds. Therefore, in my opinion, [appellant] has not
been able to perform her job as a U.S. Postal Service City Carrier, … since
December 1, 2000, because of the accepted conditions and has been disabled from
all other gainful employment in the absence of further surgery, physical therapy
and work hardening.”
By decision dated July 2, 2010, OWCP reviewed the merits of appellant’s claim and
denied modification of the December 23, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.7 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
4

5 U.S.C. §§ 8101-8193.

5

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Id.

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
ANALYSIS
The record establishes that appellant stopped work in November 2000 and elected to
receive disability retirement benefits. Appellant’s statements suggest that she had cardiac and
reproductive health issues which contributed to her decision to opt for disability retirement. In
July 2003, she filed a claim alleging that she developed right knee and arm conditions due to
factors of her federal employment. OWCP accepted appellant’s occupational disease claim for
aggravation chondromalacia and right shoulder tendinitis. Appellant then filed a claim for
compensation requesting wage-loss compensation beginning December 1, 2000.
In support of her claim for disability beginning December 1, 2000, appellant has
submitted a series of reports from Dr. Murtagh, a Board-certified orthopedic surgeon, who has
indicated that he first examined her on January 19, 2000 and that he did not limit her work
activities at that time. In Dr. Murtagh’s December 2009 report, he reviewed her medical history
and provided her diagnosed conditions. He reviewed appellant’s date-of-injury position and
concluded, “By December of 2000, I advised her that she needed to go on disability. In my
opinion, [appellant] has not been able to work as a U.S. Postal Service City Carrier since
December 1, 2000.” Dr. Murtagh stated that by the time she stopped working her knee and arm
conditions were permanent and that she was totally disabled.
The Board finds that this case is not in posture for a decision. While the reports from
Dr. Murtagh are not sufficient to meet appellant’s burden of proof to establish her claim, they
raise an uncontroverted inference between her accepted conditions and periods of disability on
and after December 1, 2000 and are sufficient to require OWCP to further develop the medical
evidence and the case record.12
Appellant claimed that in December 2000 she was totally disabled to her accepted
employment injuries. Dr. Murtagh stated that her accepted knee and shoulder condition made
her incapable of performing her date-of-injury position. While he did not provide his treatment
notes from the time in question and did not provide bridging evidence, the Board finds that his
detailed analysis of appellant’s knee and shoulder conditions and her employment duties require
additional development on the part of OWCP.
10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

E.J., Docket No. 09-1481 (issued February 19, 2010); Virginia Richard (Lionel F. Richard), 53 ECAB 430
(2002); Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

5

On remand, OWCP should develop a statement of accept facts noting the medical history
as provided in the record and refer appellant for a second opinion evaluation to determine her
current conditions and disability as it relates to her accepted employment injuries as well as an
opinion as to whether her accepted condition disabled her from work on or after
December 1, 2000. It should also review the record and determine any intermittent periods of
disability to which she may be entitled due to her accepted conditions and resultant surgery.
After this and such other development as OWCP deems necessary, OWCP should issue a de
novo decision regarding any periods of disability established.
CONCLUSION
The Board finds that this case is not in posture for decision and requires additional
development of the medical evidence regarding any periods of disability resulting from
appellant’s accepted employment injuries beginning from December 1, 2000.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2010 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
opinion of the Board.
Issued: April 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

